COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Gregory Tyrone Johnson v. Howard M. Reiner, as Successor
                           Administrator of the Estate of Sanford Johnson, Deceased, Dorothy
                           Johnson, and Larry Johnson

Appellate case number:     01-13-00271-CV

Trial court case number: 335846

Trial court:               Probate Court No. 1 of Harris County

       Appellant’s brief was due on August 28, 2013. On September 24, 2013, the Clerk of this
Court notified appellant, Gregory Tyrone Johnson, that the time for filing his brief had expired
and the appeal could be dismissed for want of prosecution unless he filed a motion to extend the
time to file his brief no later than October 4, 2013. On October 10, 2013, appellant filed his
motion to extend time to file his brief, requesting an extension of “at least 30 days.” Appellant,
however, has not yet filed his brief. On January 30, 2014, appellees, Howard M. Reiner, as
Successor Administrator of the Estate of Sanford Johnson, Deceased, Dorothy Johnson, and
Larry Johnson, filed a motion to dismiss the appeal for want of prosecution.

        We DENY appellees’ January 30, 2014 motion to dismiss and GRANT appellant’s
motion for extension. We ORDER appellant to file his brief no later than 20 days from the
date of this order. No further extensions will be granted. Because appellant has had
approximately five months to file his brief, if he fails to file a brief within 20 days of the date of
this order, this appeal may be dismissed for want of prosecution or for failure to comply with a
requirement of the rules of appellate procedure or an order of this Court. See TEX. R. APP. P.
38.8(a), 42.3(b), (c). With respect to the filing of the brief, Rule 9.2(b) of the Texas Rules of
Appellate Procedure, the “mailbox rule,” is suspended. The brief must be received in the clerk’s
office or filed in accordance with the rules on electronic filing no later than 20 days from the date
of this order. See TEX. R. APP. P. 2, 9.2.

       It is so ORDERED.

Judge’s signature:/s/ Justice Jim Sharp
                    Acting individually       Acting for the Court

Date: February 18, 2014